DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US 2013/0168632).
Regarding claim 1, Moon discloses, in FIG. 2E and in related text, an apparatus comprising: 
a substrate (100); 
a bottom electrode (110) formed on the substrate; 
a switching oxide stack formed on the bottom electrode, wherein the switching oxide stack comprises one or more base oxide layers (120, 140) and one or more discontinuous oxide layers (130) alternately stacked; and 
a top electrode (150) formed on the switching oxide stack, 
wherein the one or more base oxide layers comprise a first metal oxide, wherein the first metal oxide comprises at least one of TaOx, HfOx, TiO, or ZrOx, 
wherein each of the discontinuous oxide layer layers comprises islands of a second metal oxide, and wherein the second metal oxide comprises at least one of Al2O3, SiO2, Si3N4, Y2O3, Gd2O3, Sm2O3, CeO2, or Er2O3 (see Moon, [0021]-[0022], [0024], [0027]-[0028]).
Regarding claim 2, Moon discloses wherein a thickness of each of the one or more discontinuous oxide layers (130) is between 0.2 to 0.7 nm (see Moon, [0026]).
Regarding claim 3, Moon discloses wherein the one or more base oxide layers (102, 104) comprise: TaOx doped with HfOx, TaOx doped with ZrOx, HfOx doped with TaOx, or HfOx doped with ZrOx (see Moon, [0022], [0027]).
Regarding claim 5, Moon discloses the apparatus of claim 1.
Moon does not explicitly discloses the process step “formed by using ALD technologies or co-sputter deposition combined with sequential sputter deposition technologies” of the product-by-process limitation “wherein the switching oxide stack is formed by using ALD technologies or co-sputter deposition combined with sequential sputter deposition technologies” of claim 5. 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Here, the structure implied by the process steps is the switching oxide stack. Since Moon already discloses the switching oxide stack, the limitation “wherein the switching oxide stack is formed by using ALD technologies or co-sputter deposition combined with sequential sputter deposition technologies” is anticipated by Moon.
Regarding claim 6, Moon discloses the apparatus of claim 5.
Moon does not explicitly discloses the process step “formed by using ALD technologies, a sub-cycle comprising N1 cycles of the discontinuous oxide layer followed by N2 cycles of the base oxide layer, and the sub-cycle is repeated N3 times, where N1 =1, N2 = 4, and N3 = 7” of the product-by-process limitation “wherein when the switching oxide stack is formed by using ALD technologies, a sub-cycle comprising N1 cycles of the discontinuous oxide layer followed by N2 cycles of the base oxide layer, and the sub-cycle is repeated N3 times, where N1 =1, N2 = 4, and N3 = 7” of claim 6. 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Here, the structure implied by the process steps is the switching oxide stack. Since Moon already discloses the switching oxide stack, the limitation “wherein when the switching oxide stack is formed by using ALD technologies, a sub-cycle comprising N1 cycles of the discontinuous oxide layer followed by N2 cycles of the base oxide layer, and the sub-cycle is repeated N3 times, where N1 =1, N2 = 4, and N3 = 7” is anticipated by Moon.
Regarding claim 7, Moon discloses the apparatus of claim 5.
Moon does not explicitly discloses the process step “formed by using ALD technologies, a sub-cycle comprising N1 cycles of the discontinuous oxide layer followed by N2 cycles of the base oxide layer, and the sub-cycle is repeated N3 times, where N2 is higher than N1” of the product-by-process limitation “wherein when the switching oxide stack is formed by using ALD technologies, a sub-cycle comprising N1 cycles of the discontinuous oxide layer followed by N2 cycles of the base oxide layer, and the sub-cycle is repeated N3 times, where N2 is higher than N1” of claim 7. 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Here, the structure implied by the process steps is the switching oxide stack. Since Moon already discloses the switching oxide stack, the limitation “wherein when the switching oxide stack is formed by using ALD technologies, a sub-cycle comprising N1 cycles of the discontinuous oxide layer followed by N2 cycles of the base oxide layer, and the sub-cycle is repeated N3 times, where N2 is higher than N1” is anticipated by Moon.
Regarding claim 8, Moon discloses the apparatus of claim 5.
Moon discloses wherein the one or more base oxide layers (102, 104) comprise a mixture of multiple oxides (see Moon, [0022], [0027]).
Moon does not explicitly discloses the process step “formed by co-sputter deposition technologies, formed by sequential sputter depositions” of the product-by-process limitation “a mixture of multiple oxides formed by co-sputter deposition technologies, the one or more discontinuous oxide layers are formed by sequential sputter depositions” of claim 8. 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Here, the structure implied by the process steps is a mixture of multiple oxides and the one or more discontinuous oxide layers. Since Moon already discloses the mixture of multiple oxides and the one or more discontinuous oxide layers, the limitation “a mixture of multiple oxides formed by co-sputter deposition technologies, the one or more discontinuous oxide layers are formed by sequential sputter depositions” is anticipated by Moon.
Regarding claim 9, Moon discloses wherein the bottom electrode (110) comprises Ag, Al, Au, Cu, Fe, Ni, Mo, Pt, W, Co, Ru, Pd, Ti, TiN, TaN, W, Zr, a combination thereof, or an alloy or any of these materials with any other electrically conductive materials (see Moon, [0021]).
Regarding claim 10, Moon discloses wherein the bottom electrode (110) comprises a non-reactive material that is selected from: Pt, Pd, Ir, Rh, Ru, TiN, TaN, a combination thereof, or an alloy or any of these materials with any other electrically conductive materials (see Moon, [0021]).
Regarding claim 11, Moon discloses wherein the top electrode (150) comprises Ag, Al, Au, Cu, Fe, Ni, Mo, Pt, Pd, Ti, TiN, TaN, W, Zr, a combination thereof, or an alloy or any of these materials with any other electrically conductive materials (see Moon, [0028]).
Regarding claim 12, Moon discloses wherein the top electrode (150) comprises a reactive material that is selected from Ta, Hf, Zr, Ti, Al, Fe, a combination thereof, or an alloy or any of these materials with any other electrically conductive materials, and wherein a switching filament is configured to be formed within the switching oxide stack from the top electrode (see Moon, [0028]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Lee (US 2021/0242399).
Regarding claim 4, Moon discloses the apparatus of claim 1.
Moon discloses the substrate (see discussion on claim 1 above).
Moon does not explicitly disclose wherein the substrate comprises Si, Si3N4, SiO2, Al2O3, or a combination thereof.
Lee teaches wherein the substrate (102) comprises Si, Si3N4, SiO2, Al2O3, or a combination thereof (see Lee, FIG. 1, [0064]).
Moon and Lee are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moon with the features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moon to include wherein the substrate comprises Si, Si3N4, SiO2, Al2O3, or a combination thereof, as taught by Lee, because it is simple substitution of one known element for another to obtain predictable results (as substrate for resistive memory) (see MPEP § 2143).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Ielmini (Daniele Ielmini, Resistive switching memories based on metal oxides: mechanisms, reliability and scaling, Semicond. Sci. Technol. 31 (2016) 063002)
Regarding claim 13, Moon discloses the apparatus of claim 1.
Moon does not explicitly disclose a column wire connected to the bottom electrode; and a row wire connected to the top electrode.
Ielmini teaches a column wire (bit lines) connected to bottom of resistive memory and a row wire (word lines) connected to top of resistive memory (see Ielmini, Figure 1). Since Moon discloses the bottom electrode (110) at the bottom of the resistive memory and the top electrode (150) at the top of the resistive memory (see Moon, FIG. 2E), Ielmini together with Moon teaches a column wire connected to the bottom electrode; and a row wire connected to the top electrode.
Moon and Ielmini are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moon with the features of Ielmini because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Moon to include a column wire connected to the bottom electrode; and a row wire connected to the top electrode, as taught by Ielmini, in order to form a crossbar memory array (see Ielmini, I. Introduction).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Baik (Baik et al., Electrical properties and thermal stability in stack structure of HfO2/Al2O3/InSb by atomic layer deposition, Sci Rep 7, 11337 (2017)).
Regarding claim 14, Moon discloses the apparatus of claim 1.
Moon discloses that the first metal oxide (120, 140) is hafnium oxide; the second metal oxide (130) is aluminum oxide (see Moon, [0022], [0024]).
Moon does not explicitly disclose wherein the second metal oxide is more stable than the first metal oxide.
Baik teaches that aluminum oxide has larger (more negative) Gibbs free energy (−1582.3 KJ/mol) than Gibbs free energy (−1088.2 KJ/mol) of hafnium oxide (see Baik, page 4), that is, aluminum oxide is more stable than hafnium oxide. Thus Baik together with Moon teaches wherein the second metal oxide is more stable than the first metal oxide. 
Moon and Baik are analogous art because they both are directed to solid state materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moon with the features of Baik because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moon to include wherein the second metal oxide is more stable than the first metal oxide, as taught by Baik, because of material property (Gibbs free energy) of aluminum oxide and hafnium oxide. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811